 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPancho's Inc. d/b/a Pancho's Villa and AnchorageLocal Joint Executive Board of the Hotel and Res-taurant Employees Local 878 and Bartenders Local883, AFL-CIO and Tulio Garcia. Cases 19-CA-10503 and 19-CA-10510September 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 7, 1979, Administrative Law Judge JamesT. Baker issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I In finding, as did the Administrative Law Judge, that Respondent isengaged in commerce, we rely on the additional fact, admitted by Respon-dent but not set forth in the Administrative Law Judge's Decision, thatRespondent during the 12-month period from August 30, 1977, to August 30.1978, purchased, and caused to be transferred and delivered to its facilitiesgoods and materials valued in excess of $50,000 from sources outside theState of Alaska, or from suppliers within said State which obtained suchgoods and matenals directly from sources outside said State.The Administrative Law Judge, in his discussion of a meeting betweenRespondent's co-owner, Nash Gomez, and Umnion Business Agent Busby,inadvertently stated that Gomez' refusal to sign the association contract didnot "render futile an effort on the part of Respondent to take further initia-live," when in fact he was referring to further initiative by the Union. Inaddition, the Administrative Law Judge inadvertently referred to a July 7meeting between the Union and a group of "employees" when in fact thismeeting was with a group of employers. We hereby correct these inadvertenterrors, which in no way affect our decision herein.DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at Anchorage, Alaska, on February21, 1979, pursuant to an order consolidating cases, consoli-dated complaint and notice of hearing issued on August 30,1978, by the Regional Director of the National Labor Rela-tions Board for Region 19.' The consolidated complaintwhich alleges violations of Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act, as amended, hereinaftercalled the Act, is based upon a charge and an amendedcharge filed in Case 19-CA-10503 by Anchorage LocalJoint Executive Board of the Hotel and Restaurant Em-ployees Local 878 and Bartenders Local 883, AFL-CIO,hereinafter called the Union, on June 20 and August 1,respectively; and upon a charge filed in Case 19-CA- 10510on June 20, by Tulio Garcia, an individual. At the hearing,the parties were accorded full opportunity to make openingstatements, introduce relevant evidence, examine and cross-examination witnesses, and to file briefs. Counsel for theGeneral Counsel availed himself of the opportunity tomake an opening statement, counsel for Respondent filed alegal memorandum addressed to the issues raised in Case19-CA-10510, and both counsel timely filed briefs with me.Based upon the entire record in this case, my observationof the witnesses, and the briefs of the parties, I make thefollowing:FINDINGS OF FACT1. JURISDICTIONPancho's Inc., d/b/a Pancho's Villa, hereinafter calledRespondent or the Company, is a corporation organized in1973 under the laws of the State of Alaska, by Ann andNash Gomez, husband and wife, who own 99 percent of theoutstanding shares of the corporation. Nash Gomez is pres-ident of Respondent; Claude Manee, owner of I percent ofthe outstanding shares of the Company, is vice president;and Ann Gomez serves as secretary-treasurer. These offi-cers, and an attorney-at-law, constitute the board of direc-tors. Until August 1978, Respondent engaged in the opera-tion of a restaurant at a single location in Anchorage. InAugust 1978, Respondent opened a second restaurant inWasilla, Alaska, approximately 40 miles from Anchorage.Both restaurants operate under the name Pancho's Villa.In 1975, Ann and Nash Gomez purchased a facilityknown as Ann's Club, which they own and operate under apartnership in which they are the only partners.Between 1975 and February 1978, Ann and Nash Gomezmanaged the Pancho's Villa restaurant operation and Ann'sClub. Considerations relating to the health of Nash Gomezled in February 1978 to the designation of Ford De Ybar-rando to manage the Pancho's Villa operation and Joe Lo-pez to manage Ann's Club. In June 1978, the health ofNash Gomez improved to a point where he could resumenominal management of Pancho's Villa in Anchorage.When the Wasilla operation opened in August 1978, DeYbarrando became manager of that facility. At pertinenttimes, Nash Gomez dealth with the Union concerninggrievances, was responsible for collective-bargaining discus-sions, and signed the collective-bargaining agreements withI Unless otherwise specified. all dates herein refer to the calendar year of1978.245 NLRB No. 65440 PANCHO'S VILLAthe Union covering the employees employed by Pancho'sVilla and at Ann's Club.The Pancho's Villa operation and Ann's Club used theservices of the same accounting firm and and have bankaccounts at the same bank. The insurance coverage of thetwo enterprises was obtained from the same insurance com-pany. Payroll, tax, and accounting statements for Pancho'sVilla and Ann's Club are prepared by the same accountant.and checks for the two enterprises are signed by Ann orNash Gomez.In February 1979, 11 individuals were employed on afull- or part-time basis at Pancho's Villa in Anchorage, andeight individuals were employed on a full- or part-time ba-sis at Ann's Club. Transfer of employees between the twofacilities is infrequent but has occurred on at least two occa-sions. No employee on the payroll of one of the facilitieshas worked at the other facility while so employed. Foodprepared at Pancho's Villa Anchorage operation is fre-quently purchased by employees of Ann's Club for con-sumption at Ann's Club by the employees employed there.2On the basis of the evidence establishing in commonownership, financial control, and management of Pancho'sVilla and Ann's Club; centralized control of labor relationscentered in Nash Gomez, and a degree of interchange andinterrelationship of operations. I find that Pancho's Villaand Ann's Club constitute a single integrated enterprise forjurisdictional purposes. See, Radio and Television BroadcastTechnicians Local Union 1264 v. Broadcast Service of Mo-bile, Inc., 380 U.S. 255 (1965).Respondent admits, and I find, that during the 12-monthperiod August 30, 1977, to August 30, 1978, Pancho's Villaand Ann's Club, in the course and conduct of their businessoperations, had gross sales of goods and services valued inexcess of $500,000.Accordingly, I find that at all times material herein, Re-spondent has been an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. Caro-lina Supplies and Cement Co., 122 NLRB 88 (1958); Bren-nan's French Restaurant, 129 NLRB 52, 59-60 (1960).II. THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that at all times mate-rial herein the Union has been a labor organization withinthe meaning of Section 2(5) of the Act.II. THE ALLEGED UNLAWFUL CONDUCTA. The IssuesThe consolidated complaint raises the following principalissues:1. Whether Respondent failed in its bargaining obliga-tion under Section 8(d) of the Act by refusing to meet andbargain with the Union over the terms of a new collective-bargaining agreement.2The foregoing is based primarily upon the credited testimony of AnnGomez as supported by the credited testimony of Ruth Callan, Tulio Garcia.Robert Langley, and documentary evidence.2. Whether Respondent terminated the emplomeint otTulio Garcia for reasons proscribed b the Act.Respondent contends that its failure to meet and bargainwith the Union over the terms of a successor contract wasdue not to the bad faith of its principal managing agent,Nash Gomez. but to the failure of the Union to make aproper demand or request for negotiations. Further. withrespect to the termination of Garcia, Respondent contends.in substance, that Garcia was terminated tor cause arisingfrom an instance of aggravated insubordination. and in-directly from Garcia's inability to work harmoniousl withother employees. Moreover, Respondent asserts that Garciaengaged in no protected activity of a concerted nature andthat his termination was not motivated by an, consider-ation relating to the Union.B. Pertinent FacrtI. Background factsAs found above. Nash Gomez is president of Respon-dent, and his wife, Ann Gomez, is an officer of the corpora-tion. Both are involved in the operation of the Anchoragerestaurant facility on a day-to-day basis. At the Anchoragerestaurant are approximately 12 are employed, includingcooks, waitresses, bartenders, and dishwashers. some ofwhom are employed on a part time basis onl\. Tulio Garciawas employed as main cook from August 1976 until June19, 1978, when he was terminated.Commencing in 1973 and continuing until April 30,1978, Respondent maintained a collective-hargaining rela-tionship with the Union. and the most recent agreementbetween them was one which was effective from MaN I.1976, through April 30. 1978. Pursuant to practice. thisagreement had been negotiated by the Union with an asso-ciation representing hotel, restaurant, and bar owners otAnchorage. known as CHAR, and then separately pre-sented to independents, such as Respondent. for adoption.At pertinent times, Ruth Callan, secretary /treasurer of theUnion, has had primary responsibility for negotiating col-lective-bargaining agreements on behalf of the Union. Shehas been assisted in this responsibility by Watson Busbh. abusiness representative.At all material times, the Union has been the majoritrepresentative of the employees employed in the followingunit appropriate for collective bargaining:All employees employed by Respondent at its res-taurant located on Spenard Road in Anchorage.Alaska, excluding office clerical employees. bartenders.guards, and supervisors as defined in the Act.2. The alleged unlawful conducta. Alleged Refusal to bargain(I) The negotiating meetingsOn December 6, 1977. the Union gave written notice ofits desire to open negotiations to amend and modify thethen-current collective-bargaining agreement scheduled toexpire on April 30, 1978. This notice was dispatched to the441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers who were members of the association with whichthe Union had historically bargained, and to the indepen-dent restaurant operators, such as Respondent, who hadbecome signatory to the association agreement. Covered bythe areawide contract, and directly or indirectly involved inthe negotiations, are "hundreds of employers." A copy ofthe December 6 letter was dispatched by registered mail toRespondent at its Anchorage place of business and the re-turn receipt showing a December 9 delivery date was signedby someone other than Nash or Ann Gomez.3The lettercontained a request that the recipients thereof notify MissCallan by telephone if the proposed December 28, 1977.meeting date was not satisfactory. No notice to this effectwas received by Callan from Nash Gomez. who, at priortimes, had exercised exclusive authority on behalf of Re-spondent in collective-bargaining matters. This December28 meeting transpired, as scheduled. But no representativeof Respondent attended.Similar dispatch procedures were pursued by the Unionwith respect to a letter dated May , scheduling a negotiat-ing meeting for May 5. A return receipt showing deliversdate to Respondent of May 5, was signed by an individualother than Nash or Ann Gomez. Nash Gomez had no rec-ollection of having received the letter, and he did not attendthe May 5 meeting.In early June the Union achieved accord with the associ-ation on the terms of a new collective-bargaining agree-ment. Soon thereafter, Busby went to Respondent's An-chorage restaurant and presented a copy of the agreementto Nash Gomez who perused the document and stated thathe would give some thought to the matter. Gomez returnedthe copy of the agreement to Busby.A few days later Busby returned to the restaurant. andthe doors were locked. He observed an individual in theoffice whom he believed to be a bookkeeper and enteredand presented a copy of the agreement to her with a requestthat she give the document to Nash Gomez. She answeredthat Gormez was not in.Within a day or 2, Busby returned again to the restaurantand spoke with Ann Gomez who told Busby that NashGomez was asleep. Busby did not speak with Nash Gomezon this occasion.Approximately I week later, Busby returned again to therestaurant and met with Nash Gomez. Busby asked Gomezif he had received the copy of the agreement that he hadleft, and Gomez answered in the affirmative. Busby asked ifGomez were ready to sign the agreement, and Gomez an-swered that he was not. He added that he could not affordto "go union now." Busby answered that other operators inthe vicinity were "going union" and they could afford to doso. Gomez answered that he was going to sign the agree-ment and was going to operate nonunion. Busby inquiredconcerning the bartenders, and Gomez stated that theywould be nonunion when their agreement came up for re-newal. Busby answered that he would picket the restaurantpremises, and this would hurt business at the establishment.Gomez responded that he would take that chance.3The identity of the signator was not established in the record, but thedocument was offered and received without objection.Approximately I week later, the Union erected a picketline at Respondent's place of business in Anchorage. Sev-eral other restaurant operations in the community were alsopicketed.Nash Gomez visited Busby at Busby's office 3 or 4 dayslater and requested the picket line be removed. Bushy re-sponded that if Gomez would sign the contract which hadbeen presented to him, the picket line would be removed in"twenty minutes."In furtherance of its dialogue with the independent res-taurant operators, the Union dispatched a letter dated June27 to, "Anchorage Restaurant Owners." The letter read asfollows:To Whom it May Concern:This is to notify you a restaurant contract negotiatingmeeting will be held at the Union office. 610 W. SixthAvenue, Anchorage at 2:30 p.m. on Friday, June 30,1978.Meeting called for ratification of contract changes be-ginning May 1. 1978.A copy of the letter is dispatched to Respondent, and thereturn receipt was signed on June 28 by an individual otherthan Nash or Ann Gomez, Gomez testified that he musthave overlooked the Union's June 27 communication. Hedid not attend the meeting on June 30 which was held, asscheduled. However, Gomez learned that the meeting wasto be held, and on the day following the meeting, he spokewith one of the restaurant operators who had attended themeeting and was informed that a large number of operatorshad refused to sign the proffered agreement.Subsequently, on or about July 7, Gomez had a chancemeeting with Callan and was infoirmed that a negotiatingmeeting was then in progress, and Gomez attended thatmeeting.Subsequent to the expiration of' the collective-bargainingagreement on April 30, Respondent continued to adhere tothe contractual wage rates and made no further contribu-tions to the health and welfare and pension funds or to thelegal aid trust fund.Busby testified that historically, after negotiations withthe association employers had been completed, a largegroup of independent restaurants, which are essentiallysmall enterprises. "generally appoint a committee to repre-sent or speak for them" and that committee meets with theUnion. The resultant agreement, which in 1978. containedthe terms negotiated with large enterprises, is circulated byunion representatives to the various independent restau-rants for acceptance and signature. Busby characterizedthis latter document as a "me too" contract. Busby furthertestified that to his knowledge Gomez had never appointedany specific representative to negotiate on his behalf, andhe conceded that in negotiating their contract the represen-tatives of the large hotels and restaurants in Anchorage hadnot acted on behalf of Respondent or other small restau-rants. In this context, Busby testified as follows:Q. So, the "me too" contract that you brought toNash Gomez was a contract negotiated by persons asto whom he had no knowledge and no control?A. He wasn't set in on any of the negotiations.442 PANCHO'S VILLAQ. And no person represented him at an, of thenegotiations?A. No.Q. When you visited Mr. Gomez, did you offer tonegotiate a contract or was it simply, here's the con-tract that had been negotiated without your signature?A. I just handed him the contract. The "me too"contract to look over. And he never asked me to sitdown and negotiate a different contract with me.Q. He told you the contract was unacceptable, didhe not?A. He said he couldn't sign it at the present time.Q. Did you offer to sit down with him and negotiatea contract that would be acceptable?A. No, I did not.Q. And he, in turn, did not offer a request that youdo that?A. No.Q. So, I understand the situation was simply. here'sthe contract. Take it or leave it? Either sign this or I'llput the pickets up?A. He didn't ask me and I didn't ask him. Of course,you have to understand, if we negotiate a contract forevery house, you'd be negotiating the year around. Itwas standard all over the world. That was a standardcontract for hotels and restaurants, which it was astandard contract.Q. So, this was a take it or leave it situation?A. I didn't say that.Q. Well, his option was to either sign your proposalor pickets would be put up?A. The man didn't ask me to do nothing else.Q. Nor did you offer to do anything else?A. No, I did not.b. The alleged unlawful terminationAt the time of his termination on June 19, Tulio Garciahad been in Respondent's employ for approximately 22months. On June 19 he served in the capacity of main cookand had responsibility for the preparation of food on the 4p.m. to midnight shift which he regularly worked 5 days perweek, Tuesday through Saturday. His hourly rate of paywas 6.63. Garcia was a member of the Union. A pertinenttimes, Garcia worked in conjunction with three or fourwaitresses who would transmit food orders from customersto Garcia for preparation. One of the waitresses with whomGarcia worked for a time was his wife, Anna. Garcia wasconsidered by Gomez to be a competent and reliable em-ployee, but Gomez also received reports during the courseof Garcia's employment suggesting that he had frequentclashes of temperament with the waitresses. Ann Gomezobserved that the work relationship between Garcia and hiswife was often the source of conflict between Garcia andwaitresses other than his wife. The Gomezes believed thatthe disharmony which took place in the restaurant in theproximity of customers was harmful to the business interestof the restaurant.Commencing in December 1977 and continuing until thetime of his termination in June 1978, pursuant to an ar-rangement with Nash Gomez, Garcia worked an average of15 hours per week overtime. His overtime schedule beganwhen the services of a former employee became unavailableto Respondent. Garcia approached Nash Gomez and re-quested permission to work overtime, because he was inneed of the money. Gomez agreed to an arrangementwhereby Garcia would be paid $6 per hour in overtime.The pay ment was to be on a covert basis. Garcia followed apractice of keeping track of his overtime hours by markinga calendar. Periodically. Gomez would compensate Garciafor his accrued overtime work on the basis of Garcia's com-putations. No deduction from overtime earnings weremade.Under the terms of the collective-bargaining agreement,which was effective. by its terms. until April 30. 1978. pre-mium pay of time-and-a-half was to be paid for overtimework. Additionally, contributions were to be made on be-half of employees to the various trust funds, and this contri-bution was to be calculated on the basis of hours worked,including overtime hours. At article 20. the collective-bar-gaining agreement also provided as follows:Section .It is agreed that the Employer shall and doeshereby recognize seniority rights and that employeesshall be laid off and returned to employment at all timeaccording to their seniority. Senior employees shallhave preference of fulltime employment at all times.Seniorityv shall also apply on a reasonable hasis with re-spect to vacations, hours of work, days off and sll/ as-signments. Duty station within a shift shall be made bythe employer. (Emphasis supplied.)On June 9. Garcia and Gomez had a conversation con-cerning money allegedly due Garcia for overtime work hehad performed during a period of Gomez' prolonged ab-sence from Anchorage. The discussion transpired at ap-proximately 4 p.m. in the kitchen area of the restaurant.The conversation was in Spanish and was witnessed by awaitresses and a dishwasher. Some customers were in thediningroom which is screened from the kitchen by a wallwhich encloses the kitchen. The discussion evolved into anargument during which Garcia spoke to Gomez in loudtones which could he heard in the dining area.Earlier in the day of June 9, Garcia had approached Go-mez concerning amounts due him for overtime work, andGomez had written a check to Garcia in the amount of$500. Later, at approximately 4 p.m. that afternoon, Gomezwent to the kitchen where Garcia was working, and Garciaasked Gomez why he had not been paid an additional $90due him in overtime. Gomez asserted, in effect, that thecheck which he had earlier issued to Garcia covered theamount Garcia was claiming. Garcia challenged this. A dis-cussion followed which caused Garcia to become excitedand to shout at Gomez. Garcia stated that he was tired ofchasing Gomez for his money. For his part. Gomez re-minded Garcia of past favors wherein he had helped Garciaobtain loans and had assisted him in financial matters. Hestated further that he had hired a new employee who hadcooking skills, and he did not wish Garcia to work overtimeanymore.' Gomez retained his composure through most of' I specifically find on the basis of Garcia's estimony on cross-examina-tion and redirect examination, and upon careful scrutinL of the testimony ofNash Gomez. that Gomez informed (iarcli he did not bish him to continueto vwork overtime.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe discussion but as the discussion evolved, Gomez raisedhis voice and called Garcia "a little man" and stated thatGarcia was "no good." Garcia responded by inviting Go-mez to "go out and find out if I am little man or not."Gomez did not accept the challenge and regained his com-posure. The discussion ended.Approximately an hour later, Gomez entered the bararea of the restaurant, and Garcia was talking at the bar,Garcia told Gomez that if he was fired he was going home.adding that if he were going to be fired he would take thematter to the National Labor Relations Board or theUnion. Gomez told Garcia to go back to work. Garcia didso and completed his shift.In the days following the June 9 dispute between Garicaand Gomez, Nash Gomez spoke with Ann Gomez concern-ing the incident and also expressed ambivalence overwhether or not to terminate Garcia. Nash Gomez alsospoke with De Ybarrando concerning his dispute with Gar-cia.Garcia worked on Saturday and Sunday in accordancewith his past practice. Monday was his day off. During theday, Gomez called Garcia and told him to take Tuesday offalso. Garcia did so but returned to work on Wednesday.On Wednesday, Garcia spoke with Gomez and informedhim that he wished thereafter to have weekends off. Gomezstated that he wanted Garcia to continue to work weekendsand to observe Mondays and Tuesdays as his days off. Go-mez noted that their overtime "deal" was terminated. Gar-cia responded that he did not wish to work on Wednesdays,and he wanted weekends off. Gomez declined Garcia's re-quest.Garcia worked on Thursday and during the day was in-formed by Ford De Ybarrando that Gomez wished tospeak with him on Friday. On Friday morning, June 16,Nash Gomez confided to his wife, Ann, that he was goingto terminate Garcia, and gave as one of the reasons, Gar-cia's demand that he have weekends off. Then, later in theday, Gomez informed Garcia that he was going to be termi-nated. Garcia asked the reason, and Gomez stated thatGarcia was trying to rule his restaurant. Garcia denied thathe was endeavoring to do this and stated that he merelywanted weekends off. Gomez reminded Garcia of past fa-vors accorded him in connection with a bank loan, andGarcia reponded that he was repaying that favor by work-ing at a $6 rate when the union agreement required pay-ment of approximately $10 per hour for overtime work.Garcia added that he believed that Gomez intended to givethe days he had requested to a new employee whom Gomezhad just hired. Garcia stated that he had the greatest senior-ity and should have the choice of hours. Garcia added thatGomez had no good reason to fire him, and he was going tothe National Labor Relations Board and the Union becauseGomez had been using him in that he was not paying him"enough money." Gomez gave Garcia a check for $362, theamount which Garcia claimed was due him through theend of May. Gomez made a notation of the amount paid onGarcia's calendar. After the conversation, Garcia left butreturned to the restaurant to work his scheduled 4 p.m.shift.Garcia worked on Friday evening and on Saturday andSunday. On Sunday Ann Gomez told Garcia that NashGomez wished to talk with him on Monday.On Monday morning, June 19, Nash Gomez told his wifeAnn that he intended to terminate Garcia. Then, on Mon-day morning, Gomez met Garcia in front of the restaurantand told Garcia that he was terminated and was not neededat the restaurant anymore. Garcia asked the reason for histermination, and Gomez told him that he was trying to"rule his place." Garcia said that all he wanted was Satur-days and Sundays off. Garcia asserted that he had the mostseniority on the dinner shift and wanted weekends off forthat reason. Garcia added that Gomez had given the work-days which he wished to a new employee. Gomez againstated that Garcia was fired. Garcia left Respondent's em-ploy on June 19.On September 9, 1978, Respondent made an offer of rein-statement to Garcia which General Counsel concedes tolledRespondent's backpay obligation, if any.Nash Gomez testified that he terminated Garcia for in-subordination in front of customers and employees on June9, and because Garcia was endeavoring to tell him when hewas going to work.In due course. Garcia filed a claim for overtime compen-sation with the Wage and Hour Division of the UnitedStates Department of Labor. The basis of his claim was therecord of overtime hours as marked on his calendar. As aresult of the resolution of his claim, Respondent made cer-tain payments.c. The health issueFrom February until late June 1978, Ford De Ybarrandowas in charge of the day-to-day operation of the Anchoragerestaurant facility. In February, Nash and Ann Gomeztraveled to Palo Alto, California. for the purposes of hospi-talizing their daughter who was suffering from cancer. OnFebruary 4 the details of the hospitalization were accom-plished, and Ann Gomez remained in Palo Alto while NashGomez was returned to Anchorage. Immediately after hisreturn, Nash Gomez suffered a nervous breakdown, andAnn Gomez was successful in having him institutionalizedfor a 72-hour period in a facility on the Stanford UniversityCampus. Medication was prescribed for Nash Gomez, andhe was released with the directive that he continue a dailyregimen of medication. In the following months until earlyAugust, Nash Gomez was subject to wide variations inmood and he lacked good functional judgment. He wasunable to handle business matters requiring judgmental de-cisions, and his capacity for work was limited to approxi-mate'y I hour per day.d. CredibilityThe facts in this case are essentially undisputed. Thefindings above made, which rely for efficacy upon testi-mony of record have been distilled after careful observationof each witness as he or she testified before me, and from anevaluation of all record testimony. In those instanceswherein there are substantial substantive variations be-tween the findings made and the testimony of any wit-nesses, or group of witnesses, that testimony has been re-jected. The clarity of testimony elicited from Tulio Garcia444 PANCHO'S VILLAand Nash Gomez was compromised, to an extent, b aflawed proficiency in their respective usage of the Englishlanguage. Moreover, the accuracy of the recall of Nash Go-mez with respect to some salient events is believed to havebeen significantly impaired by the state of his health duringthe time period most pertinent to this inquiry. The testi-mony of Ann Gomez concerning the state of Nash Gomez'health during the period from February though May 1978.and the role played by De Ybarrando in the managementof the Anchorage restaurant during this time frame, hasbeen accepted as reliable because of the strong likelihoodthat De Ybarrando would have kept Ann Gomez accu-rately informed of matters pertinent to the operation of therestaurant and the health of Nash Gomez out of a realiza-tion that she was deeply concerned with both. Moreover.the testimony of Ann Gomez regarding the state of mind ofNash Gomez at pertinent times finds some significant sup-port in the testimony of Nash Gomez himself. Cf. Fed. R.of Evid., Rules 803 and 804.ConclusionsIt is axiomatic that an obligation to bargain arises onlyfrom a proper demand. See, Professional Building Mainte-nance Division of PBM Industries, Inc. 217 NLRB 127(1975). Absent membership in a multiemployer or joint em-ployer bargaining group, a single employer incurs no legalor statutory obligation to adopt contractual terms negoti-ated or adopted by other employers through associa-tionwide bargaining efforts, or as a consequence of individ-ual acquiescence, merely because, in the past, with respectto other collective-bargaining agreement, that employer hasdone so. See, N.L.R.B. v. Independent Association of SteelFabricators, Inc., et al., 582 F.2d 135 (2d Cir. 1978), deniedenforcement, in part, 231 NLRB 264.I find upon the basis of these fundamental precepts, thatthe General Counsel failed to prove by the preponderanceof the credible evidence that Respondent breached its statu-tory obligation to meet and bargain with the Union overthe terms of a successor contract covering the wages, hours,and terms and conditions of employment of Respondent'semployees employed at its Anchorage restaurant. I reachthis conclusion because there is insufficient evidence in therecord to establish that at any pertinent time Respondentwas the recipient of a proper bargaining request from theUnion giving rise to an obligation on the part of Respon-dent to meet and negotiate with the Union.The record evidence reveals that for a number of yearscontract terms governing employment in unionized restau-rant enterprises in the Anchorage area have been fashionedat the bargaining table at which the Union and the negotia-tors representing employer association members have heldsway. The hundreds of independents who hold no member-ship in the employer association, and who have extendedno authority to the association to bargain on their behalf,have been, it appears, at best, onlookers in these negotia-tions, with no real voice in the deliberations, and withoutportfolio to do more than observe, a diversion which manyof the independents honored through abstention. The realtenor and substance of these negotiations, in terms of themyriad independents, was cogently described by theUnion's chief negotiator, Ruth Callan, who testified that"standard practice" on the part of the Union involved com-pleting its negotiations with the association group and:A. ... Then we go to the independent, smaller res-taurants. Many ot them stated that they didn't havetime to participate in the negotiations so they sign a"me too" contract.Q. Okay. So is my understanding correct, after thecontract has been negotiated with the Association.then a "me too" contract is provided to the indepen-dent restaurants?A. Right.Q. Okay. Was the agreement reached with the HotelAssociation?A. Yes.Q. And when was this?A. About early part of June.**Q. Okay. In June of 1978. Was this only after theJune agreement was reached with the Hotel Associ-ation that the "me too" contract was taken to the inde-pendents?A. Yes.The General Counsel makes much of the fact that theUnion received no response from Respondent to its Decem-ber 6 and May I notifications relating to the pendency ofAssociation bargaining sessions, and the inference is thatRespondent's passivity was in some manner aberrant, orthat it denoted distain for the bargaining process. Nothingin the record supports such a notion. Initially, the efficacy,in terms of a bargaining demand, of an invitation of thetype extended by the Union to Respondent and other in-dependent employers through the device of the December 6letter, as well as the adequacy of the Union's May I "no-tice" to Respondent concerning the pendency of a May 5association meeting, is open to substantial question, and Ifind, in the context of the instant record, neither may beviewed as a bargaining demand imposing an obligation un-der the statute upon Respondent to be present, or, in thealternative, to signal its intention not to participate. TheDecember 6 communication was an invitation to Respon-dent, and other independents, to attend a mass meeting ofemployers devoted to the purpose of negotiating terms ofan association contract. The May I communication was sobelatedly dispatched to Respondent that it was received onthe very day of the scheduled May 5 association meeting.Standing alone neither of these may be viewed as giving riseto a legal imperative on the part of Respondent to attend atthe risk of being declared miscreant under Section 8(a)(5) ofthe Act. This is so, because the instant record reveals thatpast practice had been for the independents, such as Re-spondent, to wait in the wings, so to speak, until the termsof the associationwide agreement had been determined, andthen to enter upon the stage, if even obliquely, through anad hoc group, whose origin, function, and authority, both inthe past, and more significantly, in the 1978 timeframe, ismurky, mysterious, and ill-defined by the record evidence.If the 1978 negotiations are to be assumed typical, a type of445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrapevine or word-of-mouth update and notification proce-dure is followed by the employer group to informally ap-prise the various independent restaurateur of the progressof discussions, or the pendency or occurrence of contractmeetings between the Union and the ad hoc committee andindividual operators who volunteered to attend the meet-ing. If these sessions result in a degree of departure from thealready negotiated association contract, the record does notreveal it.As the General Counsel's evidence evolved, it seems rea-sonably clear that in early June of 1978, the Union reachedaccord on contractual terms with the association (CHAR),and separately with the association group representing thelarge hotels. It was at this point Respondent, and presum-ably other independents, were approached by Union AgentBusby, Callan's assistant, and handled the new contractwhich constituted the fail accompli of the association en-deavors, and any input, incidental or otherwise, which mayhave been engendered by and through the activities of thead hoc committee of independence.It is essential to find, as I do, that the record contains noevidence to support a finding that, with respect to 1978negotiations, Respondent gave authority, either to the asso-ciation or the ad hoc committee of independents to negoti-ate on its behalf. Thus, the contract submitted to Nash Go-mez, Respondent's principal official, by Busby when Busbymade his call upon Gomez early in June, may be viewed asnothing more efficacious than a Union proposal for a suc-cessor contract, which Nash Gomez said he would consider.Then, a week later, Busby met with Gomez and he re-quested that Gomez sign the contract. Gomez' declinationwas one based on economic grounds. While Busby's versionof Gomez' rejoinder suggests that Gomez spoke in terms ofgoing "nonunion," the focus and thrust of Gomez' com-ments was economic and not so declarative of a final andfixed position as to render futile an effort on the part ofRespondent to take further initiative in advancing bargain-ing proposals different from those contained in the contractpresented to Gomez. None were forthcoming. Busby's strat-egy in dealing with Gomez was one of inflexibility and eco-nomic muscle, calculated and designed to force Gomez toaccept the proffered agreement without change, or face theconsequences of picketing. Indeed, this strategy is exempli-fied not only by Busby's mid-June meeting with Gomez atwhich the agreement was proffered and the picketing threatmade, but by Busby's assurances given Gomez 3 or 4 daysafter the picketing actually commenced that the picket linewould be removed within "twenty minutes" if Gomezwould sign the agreement which had been submitted tohim. In short, as Respondent avers, a take-it-or-leave-it ap-proach governed Busby's bargaining strategy and tech-nique.In my view of the record, a refusal on Respondent's partto meet with the Union and negotiate arose, if at all, on andafter June 30, a time period when the Union appears tohave conducted dicussions with the group of independents.But it is clear from the record that the June 30 meeting ofindependents was called by the Union for the purpose ofratifying contract changes, and not for the purpose of en-gaging in bargaining table formulation of contract terms,and Respondent was merely one of many enterprises sum-moned to attend the meeting. Respondent chose not to par-ticipate in the meeting, and this decision was entirely con-sistent with that earlier communicated by Gomez to Busby,to the effect that the contract terms which were being prof-fered for adoption by Respondent were unacceptable. Therecord is devoid of any evidence of a bona fide bargainingrequest on the part of the Union subsequent to June 30.The chance meeting between Gomez and Callan on July 7resulted in Gomez attending a group meeting, but it is clearthat on that occasion, as on all occasions delineated by therecord, the Union was meeting with a group of employees,and Respondent had chosen, as was its right, not to engagein group negotiations.Union interest in maintaining uniform conditions andstandards throughout an industry and area, is, of course, alegitimate union objective, but the legitimacy of this objec-tive in no manner obviates the necessity for a proper bar-gaining demand, accompanied by a genuine willingness onthe part of the Union to meet and confer in good faith in amanner and context giving rise to an obligation on the partof an employer to be present and participate. I concludethat the Union failed to make the requisite bargaining re-quest, and there arose no imperative on Respondent's partto negotiate with the Union.Similarly, I find no merit in the General Counsel's con-tention that Respondent violated Section 8(a)(l) and (3) ofthe Act in effectuating the termination of Tulio Garcia.In support of this aspect of the complaint, counsel for theGeneral Counsel in his brief contends:The real reason for Garcia's termination was his de-mand that he be paid according to the rate called for inthe last effective collective-bargaining agreement; thathe be given the weekends off based on his seniority;and that he was going to take his grievance to the Na-tional Labor Relations Board and the Union.** *Based on the above discussion, and the pretextual na-ture of Respondent's alleged reasons for Garcia's dis-charge, the only reasonable conclusion is that Garciawas discharged for his activities described above in thisinstant paragraph.While no cases are cited delineating the precise precen-dential underpinning for the General Counsel's theory of aviolation, the rationale proffered in support of the com-plaint has surface similarity to that articulated by the Boardin Interboro Contractors, Inc., 157 NLRB 1295, 1301 (1965),wherein the Board in finding a violation of Section 8(a)(1)arising from the termination of some employees for engag-ing in protected concerted activities stated:Without question an employer may lawfully dischargean employee for any reason provided the reason is notconduct protected by the Act. Again the GeneralCounsel has the burden of proving that the dischargewas for an unlawful reason. We believe that the Gen-eral Counsel proved a prima facia case of unlawful dis-charge by showing that the discharged employees hadmade complaints about working conditions whichwere a protected concerted activity, that the Respon-dent was aware of such complaints and resented them,446 PANCHO'S VILLAthat the discharges were made soon after the com-plaints were registered, and that Respondent contem-poraneously refused to give a reason for the dischargesto the discharged employee. These facts warrant theinference, unless rebutted, that the complaints were thereason for the discharges. At the hearing, Respondentdid offer evidence which, if accepted, would establishthe motivation for the discharges was for cause. How-ever, as set out above, this proffered evidence is socontradictory as to be unworthy of belief. Under thesecircumstances, we find, contrary to the Trial Examiner,that Respondent discharged the Landers because theyhad engaged in protected concerted activity and by sodoing violated Section 8(a)(1) of the Act. [Citations de-leted.]Initially. I find that Garcia's intemperate display on June9 served as a precursor to Gomez' decision ultimately toeffectuate Garcia's termination, and that Garcia's insubor-dination on that occasion was not the sole consideration. Indeciding to terminate Garcia, it is clear, and I find, thatGomez was motivated also by Garcia's adamant pursuit ofhis request for a change in his assigned days of work. I alsofind, however, that Garcia's threat to take the matter of hisultimate discharge to the Board or the Union played no rolein Gomez' decision.At the outset, it is essential to find, as I do, that, in Junewhen his clash with Garcia occurred, Nash Gomez was ex-periencing mental anguish of a personal type having norelationship to Garcia, or personnel generally. In context ofthis, Gomez became embroiled in an acrimonious incidentin which Garcia was the aggressive personality. Any rea-sonable view of the evidence suggests that Garcia's chal-lenge to engage in fisticuffs was disturbing to Gomez, giventhe state of his health, even though at the time of the chal-lenge Gomez controlled his emotions, and even though, atthe time, he assumed the facade of treating the challengelightly. Gomez' own testimony, which I credit, accuratelydefines his state of mind:I might have quieted down [during the argument] be-cause I couldn't take too much pressure. I alreadyfound out that it upset me and this might make meblow my brains. But I was able to cool off and if I'dknown better ... you know, you don't fight with em-ployees.It was the trauma of this verbal exchange and challengewhich. I find, formed the basis for Gomez' preoccupationwhen an hour later he spoke with Garcia and then to hiswife, Ann, he expressed some disposition to terminate Gar-cia. Nothing of record suggests that, in speaking with Gar-cia an hour after the argument on June 9, or later, in ex-pressing ambivalence over retaining Garcia in his employ,Gomez further alluded, in any manner, to Garcia's mildrejoinder that if he were terminated he would go to theBoard or the Union. I am convinced that this remark wasnever given conscious thought by Gomez, who, from Fri-day, June 9, until Wednesday, June 14, evaluated the ques-tion of Garcia's termination solely on grounds of his insub-ordination perpetrated on June 9.It is clear, however, that on Wednesay, June 14, Garcialodged his request for a change in his work schedule so as toprovide him with weekends off, and the record requires thefinding that this request, which Garcia advanced ongrounds of seniority entitlement motivated Gomez in decid-ing to terminate Garcia. I find, however, contrary to theGeneral Counsel, that Garcia was seeking in his own inter-est alone to invoke his seniority standing, and he did not actfor the mutual aid and protection of other employees. Thecollective-bargaining agreement had expired, and Garcia'sclaim found grounding in no statute guaranteeing the allo-cation of hours or work days based on seniority. Cf. Inter-horo Contractors, Inc.. supra, New York Trap Rock Corpora-tion, Nytralite Aggregate Division, 148 NLRB 374 (1964); C& I Airconditioning, Inc., 193 NLRB 911 (1971), enforce-ment denied 486 F.2d 977 (9th Cir. 1973); Alleluia CushionCo., Inc., 221 NLRB 999 (1975). Nor does the evidencesupport the notion that in vying for a change in his days ofwork, Garcia was, in some manner, however, indirect, seek-ing to force Respondent to conform to an established termand condition of employment. Aside from the ambiguity ofthe seniority provision in the expired collective-bargainingagreement, which lodged with management a wide area ofdiscretion in applying seniority to decisions involving shiftassignments and hours of work, an ambiguity which neithercustom nor practice under the contract appears to have re-solved, the imprimatur of the record is that Garcia wasinvoking seniority in self-interest as a prequisite of long ten-ure, without consideration to any interest which might re-side with other employees in the unit. In short, in analogyto the observation of the Ninth Circuit Court of Appeals inN.L.R.B. v. C & I Airconditioning, Inc., supra, I am unableto find any evidence that Garcia's complaint concerningseniority was made for the purpose of mutually aiding andprotecting any employees other than himself.Nor does the evidence support the other facet of the Gen-eral Counsel's contract enforcement theory arising fromGarcia's purported effort to force Gomez to compensatehim in the future at overtime rates required by the collec-tive-bargaining agreement, or by Federal statute. The plainfact is that Garcia made no such effort and his only refer-ence to overtime compensation during his discussions withGomez was a tangential reminder to Gomez that Gomez'professed, past favors to Garcia had been rewarded by Gar-cia's willingness to work overtime at rates less than requiredby the collective-bargaining agreement. Indeed, Garcia's re-joinder came after Gomez had declared an end to theirextra-contractual, covert overtime arrangement. No quan-tum of concerted activity may reasonably be distilled fromthese reponses.Finally, I find no validity in that aspect of the GeneralCounsel's theory suggesting that Gomez was discriminator-ily motivated in terminating Garcia by Garcia's reminderon Friday, June 16, that if Gomez should terminate him hewould seek the aid of the Union. The evidence reveals that,in point of fact, on that very morning Nash Gomez hadconfided to his wife, Ann, that he is going to terminateGarcia, giving as one of the reasons, Garcia's demand thathe have weekends off. As I view the record, the conversa-Presumably, the General Counsel does not allege that Garcia's effort tocollect the money due him under his covert overtime arrangement with Go-mez was in any manner protected or concerted activity under the Act.447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion which transpired on Friday, June 16, between NashGomez and Tulio Garcia was most notable as an indicatorof Gomez' unsettled state of mind. For, although the con-versation was a rehash of an earlier dialogue between them,it is clear that Gomez reached the brink of terminating Gar-cia but held back. If Garcia's threat to invoke Union aidserved any purpose, I am convinced on the record beforeme that it caused Gomez to temporarily stay his hand. I amunable to infer from the record, however, that Garcia'sthreat to go to the Union because Gomez had been "usinghim" by not paying him "enough money" was given anyfurther thought by Nash Gomez in reaching his decision toend Garcia's employment. The record suggest, and I find,that Gomez was preoccupied in reaching his decision byGarcia's act of insubordination and his demand for achange in his work schedule, and Garcia's threat to seek theaid of the Union concerning overtime work which was nolonger being offered had no impact on Gomez' thinking. Ifind that Garcia's threat to invoke Union assistance was nota factor in Gomez' decision.6In sum, I conclude and find that the termination of TulioGarcia was not discriminatorily motivated within themeaning of Section 8(a)(3) of the Act, nor was it accom-plished in violation of Section 8(a)(1) of the Act becauseGarcia had engaged in protected concerted activities.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is, and at all times material herein hasbeen, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.' It is noteworthy that the complaint contains no Section 8(aX4) allega-tion, and in any event, I find nothing in the events of Wednesday, June 14, orthereafter, to warrant a finding that Garcia's threat to take the matter of histermination, if and when effectuated, to the National Labor Relations Boardto have been a consideration in his termination. Cf. Hydraflo Valve & Manu-facturing Co., 158 NLRB 730, 736 (1966).2. Anchorage Joint Executive Board of the Hotel andRestaurant Employees Local 873 and Bartenders Local883, AFL CIO, is a labor organization within the meaningof Section 2(5) of the Act.3. The following unit of Respondent's employees, is pres-ently, and has been at all times material herein, an appro-priate unit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All employees employed by Respondent at Its restau-rant located on Spenard Road in Anchorage, Alaska,excluding office clerical employees, bartenders, guards,and supervisors as defined in the Act.4. At all times pertinent herein, the Union has been andremains the exclusive representative of all employees in theabove-described unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.5. Respondent did not at any times pertinent herein re-fuse to meet and bargain with the Union for a successorcollective-bargaining agreement concerning employees inthe above-described unit, and has engaged in no conduct inviolation of Section 8(a)(5) of the Act.6. Respondent did not violate Section 8(a)(l) or (3) ofthe Act in terminating Tulio Garcia from his former posi-tion of employment.ORDER7It is hereby ordered that the complaint herein be, and ithereby is, dissmissed in its entirety.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.448